LEIBSON, Justice,
concurring.
I concur in the results, but not in the reasoning. The facts of the injury are such that this child was not within the scope of the act under any circumstances.
This was a nine year old child injured when she fell or was knocked from her bicycle by an automobile driven onto the sidewalk.
A person may fit the- definition of a “user” in the definition section of the Motor Vehicle Reparations Act (KRS 304.39-020(15)), for certain purposes, but still not be subject to the partial abolition of tort liability provided by KRS 304.39-060.
The limitations on tort liability delineated by KRS 304.39-060 are governed by the language employed in that particular section of the statute. Section 304.39-060 provides in subsection (1) that a “person who ... uses a motor vehicle on the public roadways of this Commonwealth shall ... be deemed to have accepted” the act and “in particular ... this section.” KRS 304.-39-020(6) defines “use of a motor vehicle” as used in this section. It provides that “ ‘[u]se of a motor vehicle’ means any utilization of the motor vehicle as a vehicle _” (Emphasis added.)
Putting together the term “uses a motor vehicle” as set out in KRS 304.39-060(1) and the definition of “use of a motor vehicle” as set out in KRS 304.39-060(6), the logical conclusion is that tort liability is not limited or abolished by KRS 304.39-060 except in those instances where the claimant is using a motor vehicle as a vehicle.
A person using a bicycle is not involved in such use. This child was injured by a motor vehicle, but she was not using a motor vehicle. Indeed, she was not even using the “public roadways of this Commonwealth” at the time she was hurt, which is the threshold consideration under which one is “deemed to have accepted” the act for purposes of KRS 304.39-060.
Thus, I conclude that it is immaterial whether this child’s mother or father had an automobile. If so this child might be considered a “user” under the definition in KRS 304.39-020(15). But, all this would mean is that she would qualify for no-fault benefits if there is an insurance policy providing extended coverage to family members in the circumstances of this accident. Her right to such insurance benefits would have no bearing on the abolition of her tort liability in the circumstances of this accident. This is controlled by KRS 304.39-060, and is limited to persons involved in the use of a motor vehicle as a vehicle.